


Exhibit 10.16

 

IHOP Corp.

Deferred Compensation Plan

Master Plan Document

 

 

Effective January 1, 2003

 

 

Copyright © 2002

By Clark/Bardes Consulting, Inc.

Executive Benefits Practice

All Rights Reserved

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE 1

 

Definitions

1

 

 

 

 

ARTICLE 2

 

Selection, Enrollment, Eligibility

7

 

 

 

 

2.1

 

Selection by Committee

7

2.2

 

Enrollment Requirements

7

2.3

 

Eligibility; Commencement of Participation

7

2.4

 

Termination of Participation and/or Deferrals

7

 

 

 

 

ARTICLE 3

 

Deferral Commitments/Company Contribution Amounts/Company Restoration
Contribution Amounts/Stock Option Gain Amounts/Vesting/Crediting/Taxes

8

 

 

 

 

3.1

 

Minimum Deferrals

8

3.2

 

Maximum Deferral

8

3.3

 

Election to Defer; Effect of Election Form

9

3.4

 

Withholding and Crediting of Annual Deferral Amounts

10

3.5

 

Annual Company Contribution Amount

10

3.6

 

Annual Company Restoration Contribution Amount

11

3.7

 

Annual Stock Option Gain Amount

11

3.8

 

Vesting

11

3.9

 

Crediting/Debiting of Account Balances

12

3.10

 

FICA and Other Taxes

14

 

 

 

 

ARTICLE 4

 

Deduction Limitation

14

 

 

 

 

4.1

 

Deduction Limitation on Benefit Payments

14

 

 

 

 

ARTICLE 5

 

In-Service Distribution; Unforeseeable Financial Emergencies; Withdrawal
Election

15

 

 

 

 

5.1

 

In-Service Distribution

15

5.2

 

Other Benefits Take Precedence Over In-Service Distributions

15

5.3

 

Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies

15

5.4

 

Withdrawal Election

16

 

 

 

 

ARTICLE 6

 

Retirement Benefit

17

 

 

 

 

6.1

 

Retirement Benefit

17

6.2

 

Payment of Retirement Benefit

17

 

 

 

 

ARTICLE 7

 

Termination Benefit

17

 

i

--------------------------------------------------------------------------------


 

7.1

 

Termination Benefit

17

7.2

 

Payment of Termination Benefit

17

 

 

 

 

ARTICLE 8

 

Disability Waiver and Benefit

17

 

 

 

 

8.1

 

Disability Waiver

17

8.2

 

Continued Eligibility; Disability Benefit

18

 

 

 

 

ARTICLE 9

 

Survivor Benefit

19

 

 

 

 

9.1

 

Survivor Benefit

19

9.2

 

Payment of Survivor Benefit

19

 

 

 

 

ARTICLE 10

 

Beneficiary Designation

19

 

 

 

 

10.1

 

Beneficiary

19

10.2

 

Beneficiary Designation; Change; Spousal Consent

19

10.3

 

Acknowledgement

19

10.4

 

No Beneficiary Designation

20

10.5

 

Doubt as to Beneficiary

20

10.6

 

Discharge of Obligations

20

 

 

 

 

ARTICLE 11

 

Leave of Absence

20

 

 

 

 

11.1

 

Paid Leave of Absence

20

11.2

 

Unpaid Leave of Absence

20

 

 

 

 

ARTICLE 12

 

Termination, Amendment or Modification

21

 

 

 

 

12.1

 

Termination

21

12.2

 

Amendment

21

12.3

 

Plan Agreement

22

12.4

 

Effect of Payment

22

 

 

 

 

ARTICLE 13

 

Administration

22

 

 

 

 

13.1

 

Committee Duties

22

13.2

 

Administration Upon Change In Control

22

13.3

 

Agents

23

13.4

 

Binding Effect of Decisions

23

13.5

 

Indemnity of Committee

23

13.6

 

Employer Information

23

 

 

 

 

ARTICLE 14

 

Other Benefits and Agreements

23

 

 

 

 

14.1

 

Coordination with Other Benefits

23

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 15

 

Claims Procedures

24

 

 

 

 

15.1

 

Presentation of Claim

24

15.2

 

Notification of Decision

24

15.3

 

Review of a Denied Claim

24

15.4

 

Decision on Review

25

15.5

 

Legal Action

25

 

 

 

 

ARTICLE 16

 

Trust

25

 

 

 

 

16.1

 

Establishment of the Trust

25

16.2

 

Interrelationship of the Plan and the Trust

25

16.3

 

Distributions From the Trust

25

 

 

 

 

ARTICLE 17

 

Miscellaneous

26

 

 

 

 

17.1

 

Status of Plan

26

17.2

 

Unsecured General Creditor

26

17.3

 

Employer’s Liability

26

17.4

 

Nonassignability

26

17.5

 

Not a Contract of Employment

26

17.6

 

Furnishing Information

26

17.7

 

Terms

27

17.8

 

Captions

27

17.9

 

Governing Law

27

17.10

 

Notice

27

17.11

 

Successors

27

17.12

 

Spouse’s Interest

27

17.13

 

Validity

27

17.14

 

Incompetent

27

17.15

 

Court Order

28

17.16

 

Distribution in the Event of Taxation

28

17.17

 

Insurance

28

17.18

 

Legal Fees To Enforce Rights After Change in Control

28

 

iii

--------------------------------------------------------------------------------


 

IHOP CORP.

DEFERRED COMPENSATION PLAN

Effective January 1, 2003

 

Purpose

 

The purpose of this Plan is to provide specified benefits to a select group of
management or highly compensated Employees and Directors who contribute
materially to the continued growth, development and future business success of
IHOP Corp., a Delaware corporation, and its subsidiaries, if any, that sponsor
this Plan. This Plan shall be unfunded for tax purposes and for purposes of
Title I of ERISA.

 

ARTICLE 1

Definitions

 

For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

 

1.1           “Account Balance” shall mean, with respect to a Participant, a
credit on the records of the Employer equal to the sum of (i) the Deferral
Account balance, (ii) the Company Contribution Account balance, (iii) the
Company Restoration Contribution Account balance, and (iv) the Stock Option Gain
Account balance. The Account Balance, and each other specified account balance,
shall be a bookkeeping entry only and shall be utilized solely as a device for
the measurement and determination of the amounts to be paid to a Participant, or
his or her designated Beneficiary, pursuant to this Plan.

 

1.2           “Annual Bonus” shall mean any compensation, in addition to Base
Annual Salary, Commissions and LTIP Amounts payable to a Participant during a
Plan Year, under any Employer’s annual bonus and cash incentive plans, excluding
stock options.

 

1.3           “Annual Company Contribution Amount” shall mean, for any one Plan
Year, the amount determined in accordance with Section 3.5.

 

1.4           “Annual Company Restoration Contribution Amount” for any one Plan
Year shall be the amount determined in accordance with Section 3.6.

 

1.5           “Annual Deferral Amount” shall mean that portion of a
Participant’s Base Annual Salary, Annual Bonus, Commissions, Director Fees and
LTIP Amounts that a Participant defers in accordance with Article 3 for any one
Plan Year. In the event of a Participant’s Retirement, Disability (if deferrals
cease in accordance with Section 8.1), death or a Termination of Employment
prior to the end of a Plan Year, such year’s Annual Deferral Amount shall be the
actual amount withheld prior to such event.

 

1.6           “Annual Installment Method” shall be an annual installment payment
over the number of years selected by the Participant in accordance with this
Plan, calculated as follows: (i) for the first annual installment, the vested
Account Balance of the Participant shall be calculated as of the close of
business on or around the date on which the Participant Retires, as determined
by the Committee in its sole discretion, and (ii) for remaining annual
installments, the vested Account

 

1

--------------------------------------------------------------------------------


 

Balance of the Participant shall be calculated on every applicable anniversary
of the date on which the Participant Retires. Each annual installment shall be
calculated by multiplying this balance by a fraction, the numerator of which is
one and the denominator of which is the remaining number of annual payments due
the Participant. By way of example, if the Participant elects a ten (10) year
Annual Installment Method, the first payment shall be 1/10 of the vested Account
Balance, calculated as described in this definition. The following year, the
payment shall be 1/9 of the vested Account Balance, calculated as described in
this definition. Shares of Stock that shall be distributable from the Stock
Option Gain Account shall be distributable in shares of actual Stock in the same
manner previously described. However, the Committee may, in its sole discretion,
(i) adjust the annual installments in order to distribute whole shares of actual
Stock and/or (ii) accelerate the distribution of such actual shares of Stock by
payment of a lump sum.

 

1.7           “Annual Stock Option Gain Amount” shall mean, with respect to a
Participant for any one Plan Year, the portion of Qualifying Gains deferred with
respect to an Eligible Stock Option exercise, in accordance with Section 3.7 of
this Plan. In the event of a Participant’s Retirement, Disability (if deferrals
cease in accordance with Section 8.1), death or a Termination of Employment
prior to the end of a Plan Year, such year’s Annual Stock Option Gain Amount
shall be the actual amount withheld prior to such event.

 

1.8           “Base Annual Salary” shall mean the annual cash compensation
relating to services performed during any calendar year, excluding bonuses,
commissions, overtime, fringe benefits, stock options, relocation expenses,
incentive payments, non-monetary awards, director fees and other fees, and
automobile and other allowances paid to a Participant for employment services
rendered (whether or not such allowances are included in the Employee’s gross
income). Base Annual Salary shall be calculated before reduction for
compensation voluntarily deferred or contributed by the Participant pursuant to
all qualified or non-qualified plans of any Employer and shall be calculated to
include amounts not otherwise included in the Participant’s gross income under
Code Sections 125, 402(e)(3), 402(h), or 403(b) pursuant to plans established by
any Employer; provided, however, that all such amounts will be included in
compensation only to the extent that had there been no such plan, the amount
would have been payable in cash to the Employee.

 

1.9           “Beneficiary” shall mean one or more persons, trusts, estates or
other entities, designated in accordance with Article 10, that are entitled to
receive benefits under this Plan upon the death of a Participant.

 

1.10         “Beneficiary Designation Form” shall mean the form established from
time to time by the Committee that a Participant completes, signs and returns to
the Committee to designate one or more Beneficiaries.

 

1.11         “Board” shall mean the board of directors of the Company.

 

1.12         “Change in Control” shall mean the first to occur of any of the
following events:

 

(a)           Any “person” (as that term is used in Section 13 and 14(d)(2) of
the Securities Exchange Act of 1934 (“Exchange Act”)) becomes the beneficial
owner (as that term is used in

 

2

--------------------------------------------------------------------------------


 

Section 13(d) of the Exchange Act), directly or indirectly, of fifty percent
(50%) or more of the Company’s capital stock entitled to vote in the election of
directors;

 

(b)           During any period of not more than two consecutive years, not
including any period prior to the adoption of this Plan, individuals who, at the
beginning of such period constitute the board of directors of the Company, and
any new director (other than a director designated by a person who has entered
into an agreement with the Company to effect a transaction described in clause
(a), (c), (d) or (e) of this Section 1.12) whose election by the board of
directors or nomination for election by the Company’s stockholders was approved
by a vote of at least three-fourths (3/4ths) of the directors then still in
office, who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority thereof;

 

(c)           The shareholders of the Company approve any consolidation or
merger of the Company, other than a consolidation or merger of the Company in
which the holders of the common stock of the Company immediately prior to the
consolidation or merger hold more than fifty percent (50%) of the common stock
of the surviving corporation immediately after the consolidation or merger;

 

(d)           The shareholders of the Company approve any plan or proposal for
the liquidation or dissolution of the Company; or

 

(e)           The shareholders of the Company approve the sale or transfer of
all or substantially all of the assets of the Company to parties that are not
within a “controlled group of corporations” (as defined in Code Section 1563) in
which the Company is a member.

 

1.13         “Claimant” shall have the meaning set forth in Section 15.1.

 

1.14         “Code” shall mean the Internal Revenue Code of 1986, as it may be
amended from time to time.

 

1.15         “Commissions” shall mean the cash commissions payable to a
Participant by any Employer for services rendered during a Plan Year, excluding
Annual Bonus, LTIP Amounts or other additional incentives or awards payable to
the Participant.

 

1.16         “Committee” shall mean the committee described in Article 13.

 

1.17         “Company” shall mean IHOP Corp., a Delaware corporation, and any
successor to all or substantially all of the Company’s assets or business.

 

1.18         “Company Contribution Account” shall mean (i) the sum of the
Participant’s Annual Company Contribution Amounts, plus (ii) amounts credited or
debited in accordance with all the applicable crediting and debiting provisions
of this Plan that relate to the Participant’s Company Contribution Account, less
(iii) all distributions made to the Participant or his or her Beneficiary
pursuant to this Plan that relate to the Participant’s Company Contribution
Account.

 

1.19         “Company Restoration Contribution Account” shall mean (i) the sum
of all of a Participant’s Annual Company Restoration Contribution Amounts, plus
(ii) amounts credited in accordance with all the applicable crediting and
debiting provisions of this Plan that relate to the Participant’s Company
Restoration Contribution Account, less (iii) all distributions made to the

 

3

--------------------------------------------------------------------------------


 

Participant or his or her Beneficiary pursuant to this Plan that relate to the
Participant’s Company Restoration Contribution Account.

 

1.20         “Deduction Limitation” shall mean the limitation on a benefit that
may otherwise be distributable pursuant to the provisions of this Plan, as set
forth in Article 4.

 

1.21         “Deferral Account” shall mean (i) the sum of all of a Participant’s
Annual Deferral Amounts, plus (ii) amounts credited in accordance with all the
applicable crediting and debiting provisions of this Plan that relate to the
Participant’s Deferral Account, less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to his
or her Deferral Account.

 

1.22         “Director” shall mean any member of the board of directors of any
Employer.

 

1.23         “Director Fees” shall mean the annual fees paid by any Employer,
including retainer fees and meetings fees, as compensation for serving on the
board of directors.

 

1.24         “Disability” or “Disabled” shall mean a determination that a
Participant is disabled made by either (i) the carrier of any individual or
group disability insurance policy, sponsored by the Participant’s Employer, or
(ii) the Social Security Administration. Upon request by the Employer, the
Participant must submit proof of the carrier’s or Social Security
Administration’s determination.

 

1.25         “Disability Benefit” shall mean the benefit set forth in Article 8.

 

1.26         “Election Form” shall mean the form established from time to time
by the Committee that a Participant completes, signs and returns to the
Committee to make an election under the Plan.

 

1.27         “Eligible Stock Option” shall mean one or more non-qualified stock
option(s) selected by the Committee in its sole discretion and exercisable under
a plan or arrangement of IHOP Corp. or any Employer permitting a Participant
under this Plan to defer gain with respect to such option.

 

1.28         “Employee” shall mean a person who is an employee of any Employer.

 

1.29         “Employer(s)” shall mean the Company and/or any of its subsidiaries
(now in existence or hereafter formed or acquired) that have been selected by
the Board to participate in the Plan and have adopted the Plan as a sponsor.

 

1.30         “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as it may be amended from time to time.

 

1.31         “ESOP Plan” shall be that certain IHOP Employee Stock Ownership
Plan, adopted by the Company.

 

1.32         “In-Service Distribution” shall mean the distribution set forth in
Section 5.1.

 

1.33         “LTIP Amounts” shall mean any compensation payable to a Participant
as an Employee under any Employer’s long-term incentive plan or any other
long-term incentive arrangement designated by the Committee.

 

1.34         “Participant” shall mean any Employee or Director (i) who is
selected to participate in the Plan, (ii) who elects to participate in the Plan,
(iii) who signs a Plan Agreement, an Election Form and a Beneficiary Designation
Form,  (iv) whose  signed Plan  Agreement,  Election Form  and

 

4

--------------------------------------------------------------------------------


 

Beneficiary Designation Form are accepted by the Committee, (v) who commences
participation in the Plan, and (vi) whose Plan Agreement has not terminated. A
spouse or former spouse of a Participant shall not be treated as a Participant
in the Plan or have an account balance under the Plan, even if he or she has an
interest in the Participant’s benefits under the Plan as a result of applicable
law or property settlements resulting from legal separation or divorce.

 

1.35         “Plan” shall mean the IHOP Corp. Deferred Compensation Plan, which
shall be evidenced by this instrument and by each Plan Agreement, as they may be
amended from time to time.

 

1.36         “Plan Agreement” shall mean a written agreement, as may be amended
from time to time, which is entered into by and between an Employer and a
Participant. Each Plan Agreement executed by a Participant and the Participant’s
Employer shall provide for the entire benefit to which such Participant is
entitled under the Plan; should there be more than one Plan Agreement, the Plan
Agreement bearing the latest date of acceptance by the Employer shall supersede
all previous Plan Agreements in their entirety and shall govern such
entitlement. The terms of any Plan Agreement may be different for any
Participant, and any Plan Agreement may provide additional benefits not set
forth in the Plan or limit the benefits otherwise provided under the Plan;
provided, however, that any such additional benefits or benefit limitations must
be agreed to by both the Employer and the Participant.

 

1.37         “Plan Year” shall mean a period beginning on January 1 of each
calendar year and continuing through December 31 of such calendar year.

 

1.38         “Qualifying Gain” shall mean the incremental value inuring to a
Participant upon the exercise of an Eligible Stock Option, using a
Stock-for-Stock payment method, during any Plan Year. For purposes of this
section, the phrase “Stock-for-Stock payment method” shall, in all events, be
limited to the Participant’s delivery of a properly executed statement in which
he or she attests to ownership of the number of shares required to exercise the
Eligible Stock Option, rather than actual delivery of such shares. Such
incremental value shall be deliverable to the Participant in the form of
additional shares of Stock and shall be computed as follows: (i) the total fair
market value of the shares of Stock held/acquired as a result of the exercise of
an Eligible Stock Option using a Stock-for-Stock payment method, minus (ii) the
total exercise price. For example, assume a Participant elects to exercise an
Eligible Stock Option to purchase 1,000 shares of Stock at an exercise price of
$20 per share (i.e., a total exercise price of $20,000), when the Stock has a
current fair market value of $25 per share (i.e., a total current fair market
value of $25,000) and elects to defer one hundred (100) percent of the
Qualifying Gain (i.e., $5,000). Using the Stock-for-Stock payment method, the
Participant would deliver a properly executed statement attesting to ownership
of 800 shares of Stock (worth $20,000 at exercise) to exercise the Eligible
Stock Option and would receive, in return, 800 shares of Stock (worth $20,000 at
exercise) plus a Qualifying Gain, in the form of an unfunded and unsecured
promise by the Company for 200 additional shares of Stock in the future (worth
$5,000 at exercise). The number of additional shares of Stock deliverable to the
Participant in the future as a result of the Qualifying Gain shall be fixed and
determined as of the date of the exercise of the Eligible Stock Option using the
closing price of the Stock as of the end of the business day closest to the date
of such exercise.

 

1.39         “Retirement”, “Retire(s)” or “Retired” shall mean, with respect to
an Employee, severance from employment from all Employers for any reason other
than a leave of absence, death or Disability

 

5

--------------------------------------------------------------------------------


 

on or after the date on which such Participant’s age plus Years of Service
equals at least seventy; and shall mean with respect to a Director who is not an
Employee, severance of his or her directorships with all Employers on or after
the later of (y) the attainment of age seventy (70), or (z) in the sole
discretion of the Committee, an age later than age seventy (70). If a
Participant is both an Employee and a Director, Retirement shall not occur until
he or she Retires as both an Employee and a Director, which Retirement shall be
deemed to be a Retirement as a Director; provided, however, that such a
Participant may elect, at least three years prior to Retirement and in
accordance with the policies and procedures established by the Committee, to
Retire for purposes of this Plan at the time he or she Retires as an Employee,
which Retirement shall be deemed to be a Retirement as an Employee.

 

1.40         “Retirement Benefit” shall mean the benefit set forth in Article 6.

 

1.41         “Stock” shall mean IHOP Corp. common stock, $.01 par value, or any
other equity securities of the Company designated by the Committee.

 

1.42         “Stock Option Gain Account” shall mean the aggregate value,
measured on any given date, of (i) the number of shares of Stock deferred by a
Participant as a result of all Annual Stock Option Gain Amounts, plus (ii) the
number of additional shares credited as a result of the deemed reinvestment of
dividends in accordance with all of the applicable crediting provisions of the
IHOP Corp. Stock Unit Fund that relate to the Participant’s Stock Option Gain
Account, less (iii) the number of such shares of Stock previously distributed to
the Participant or his or her Beneficiary pursuant to this Plan, subject in each
case to any adjustments to the number of such shares determined by the Committee
with respect to the IHOP Corp. Stock Unit Fund pursuant to Section 3.9. This
portion of the Participant’s Account Balance shall only be distributable in
actual shares of Stock.

 

1.43         “Survivor Benefit” shall mean the benefit set forth in Article 9.

 

1.44         “Termination Benefit” shall mean the benefit set forth in
Article 7.

 

1.45         “Termination of Employment” shall mean the severing of employment
with all Employers, or service as a Director of all Employers, voluntarily or
involuntarily, for any reason other than Retirement, Disability, death or an
authorized leave of absence.  If a Participant is both an Employee and a
Director, a Termination of Employment shall occur only upon the termination of
the last position held; provided, however, that such a Participant may elect, at
least three years before Termination of Employment and in accordance with the
policies and procedures established by the Committee, to be treated for purposes
of this Plan as having experienced a Termination of Employment at the time he or
she ceases employment with an Employer as an Employee.

 

1.46         “Trust” shall mean one or more trusts established pursuant to that
certain Master Trust Agreement, dated as of December 27, 2002 between the
Company and the trustee named therein, as amended from time to time.

 

1.47         “Unforeseeable Financial Emergency” shall mean an unanticipated
emergency that is caused by an event beyond the control of the Participant that
would result in severe financial hardship to the Participant resulting from
(i) a sudden and unexpected illness or accident of the Participant or a

 

6

--------------------------------------------------------------------------------


 

dependent of the Participant, (ii) a loss of the Participant’s property due to
casualty, or (iii) such other extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant, all as
determined in the sole discretion of the Committee.

 

1.48         “Years of Service” shall mean the total number of full years in
which a Participant has been employed by one or more Employers. For purposes of
this definition, a year of employment shall be a 365 day period (or 366 day
period in the case of a leap year) that, for the first year of employment,
commences on the Employee’s date of hiring and that, for any subsequent year,
commences on an anniversary of that hiring date. The Committee shall make a
determination as to whether any partial year of employment shall be counted as a
Year of Service.

 

ARTICLE 2

Selection, Enrollment, Eligibility

 

2.1           Selection by Committee. Participation in the Plan shall be limited
to a select group of management and highly compensated Employees and Directors
of the Employer, as determined by the Committee in its sole discretion. From
that group, the Committee shall select, in its sole discretion, Employees and
Directors to participate in the Plan.

 

2.2           Enrollment Requirements. As a condition to participation, each
selected Employee or Director shall complete, execute and return to the
Committee a Plan Agreement, an Election Form and a Beneficiary Designation Form,
all within thirty (30) days after he or she is selected to participate in the
Plan. In addition, the Committee shall establish from time to time such other
enrollment requirements as it determines in its sole discretion are necessary.

 

2.3           Eligibility; Commencement of Participation. Provided an Employee
or Director selected to participate in the Plan has met all enrollment
requirements set forth in this Plan and required by the Committee, including
returning all required documents to the Committee within the specified time
period, that Employee or Director shall commence participation in the Plan on
the first day of the month following the month in which the Employee or Director
completes all enrollment requirements. If an Employee or a Director fails to
meet all such requirements within the period required, in accordance with
Section 2.2, that Employee or Director shall not be eligible to participate in
the Plan until the first day of the Plan Year following the delivery to and
acceptance by the Committee of the required documents.

 

2.4           Termination of Participation and/or Deferrals. If the Committee
determines in good faith that a Participant no longer qualifies as a member of a
select group of management or highly compensated employees, as membership in
such group is determined in accordance with Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA, the Committee shall have the right, in its sole discretion,
to (i) terminate any deferral election the Participant has made for the
remainder of the Plan Year in which the Participant’s membership status changes,
(ii) prevent the Participant from making future deferral elections and/or
(iii) immediately distribute the Participant’s then vested Account Balance as a
Termination Benefit and terminate the Participant’s participation in the Plan.

 

7

--------------------------------------------------------------------------------

 

ARTICLE 3

Deferral Commitments/Company Contribution Amounts/Company Restoration
Contribution

Amounts/Stock Option Gain Amounts/Vesting/Crediting/Taxes

 

3.1           Minimum Deferrals.

 

(a)                                  Annual Deferral Amount. For each Plan Year,
a Participant may elect to defer, as his or her Annual Deferral Amount, Base
Annual Salary, Annual Bonus, Commissions, LTIP Amounts and/or Director Fees in
the following minimum amounts for each deferral elected:

 

 

Deferral

 

Minimum Amount

 

 

 

Base Annual Salary, Annual Bonus, Commissions and/or LTIP Amounts

 

$5,000 aggregate

 

 

 

Director Fees

 

$0

 

 

 

If an election is made for less than the stated minimum amounts, or if no
election is made, the amount deferred shall be zero.

 

(b)                                 Annual Stock Option Gain Amount.  For each
Eligible Stock Option, a Participant may elect to defer, as his or her Annual
Stock Option Gain Amount, the following minimum percentage of Qualifying Gain
with respect to exercise of the Eligible Stock Option:

 

 

Deferral

 

Minimum Percentage

 

 

 

Qualifying Gain

 

0

%

 

 

If no election is made, the amount deferred shall be zero.

 

(c)                                  Short Plan Year. Notwithstanding the
foregoing, if a Participant first becomes a Participant after the first day of a
Plan Year, the minimum Annual Deferral Amount shall be an amount equal to the
minimum set forth above, multiplied by a fraction, the numerator of which is the
number of complete months remaining in the Plan Year and the denominator of
which is 12.

 

3.2           Maximum Deferral.

 

(a)                                  Annual Deferral Amount. For each Plan Year,
a Participant may elect to defer, as his or her Annual Deferral Amount, Base
Annual Salary, Annual Bonus, Commissions, LTIP Amounts and/or Director Fees up
to the following maximum percentages for each deferral elected:

 

 

Deferral

 

Maximum Amount

 

 

 

Base Annual Salary

 

90

%

 

 

Annual Bonus

 

100

%

 

 

8

--------------------------------------------------------------------------------


 

 

Commissions

 

100

%

 

 

LTIP Amounts

 

100

%

 

 

Director Fees

 

100

%

 

 

(b)                                 Annual Stock Option Gain Amount. For each
Eligible Stock Option, a Participant may elect to defer, as his or her Annual
Stock Option Gain Amount, Qualifying Gain up to the following maximum percentage
with respect to exercise of the Eligible Stock Option:

 

 

Deferral

 

Maximum Percentage

 

 

 

Qualifying Gain

 

100

%

 

 

Annual Stock Option Gain Amounts may also be limited by other terms or
conditions set forth in the stock option plan or agreement under which such
options are granted.

 

(c)                                  Short Plan Year. Notwithstanding the
foregoing, if a Participant first becomes a Participant after the first day of a
Plan Year, the maximum Annual Deferral Amount (i) with respect to Base Annual
Salary and Director Fees shall be limited to the amount of compensation not yet
earned by the Participant as of the date the Participant submits a Plan
Agreement and Election Form to the Committee for acceptance, and (ii) with
respect to Annual Bonus, LTIP Amounts and Commissions shall be limited to those
amounts deemed eligible for deferral, in the sole discretion of the Committee.

 

3.3           Election to Defer; Effect of Election Form.

 

(a)                                  First Plan Year. In connection with a
Participant’s commencement of participation in the Plan, the Participant shall
make an irrevocable deferral election for the Plan Year in which the Participant
commences participation in the Plan, along with such other elections as the
Committee deems necessary or desirable under the Plan. For these elections to be
valid, the Election Form must be completed and signed by the Participant, timely
delivered to the Committee (in accordance with Section 2.2 above) and accepted
by the Committee.

 

(b)                                 Subsequent Plan Years. For each succeeding
Plan Year, an irrevocable deferral election for that Plan Year, and such other
elections as the Committee deems necessary or desirable under the Plan, shall be
made by timely delivering a new Election Form to the Committee, in accordance
with its rules and procedures, before the end of the Plan Year preceding the
Plan Year for which the election is made. If no such Election Form is timely
delivered for a Plan Year, the Annual Deferral Amount shall be zero for that
Plan Year.

 

(c)           Stock Option Gain Deferral.

 

(i)                                     For an election to defer gain upon the
exercise of an Eligible Stock Option exercise to be valid: (i) a separate
Election Form must be completed and signed by the Participant with respect to
the Eligible Stock Option; (ii) such election must be irrevocable; (iii) the
executed Election Form must be timely delivered to the Committee or its designee
at least six (6) months prior to the date the Participant

 

9

--------------------------------------------------------------------------------


 

elects to exercise the Eligible Stock Option; (iv) the Participant must agree
not to exercise the Eligible Stock Option prior to six (6) months from the date
the executed, irrevocable Election Form is submitted to the Committee or its
designee; (v) the Eligible Stock Option must be exercised using the
“Stock-for-Stock payment method”; and (vi) the Stock constructively delivered by
the Participant to exercise the Eligible Stock Option must have been owned by
the Participant during the entire six (6) month period prior to its delivery
and/or otherwise qualify the Eligible Stock Option for favorable accounting
treatment, as determined in the sole discretion of the Committee.

 

(ii)                                  Notwithstanding any other provision of
this Plan to the contrary, (i) an Eligible Stock Option may be exercised prior
to the end of the six (6) month period following the date on which the executed
Election Form is delivered to the Committee or its designee, and (ii) the
resulting Qualifying Gain will not be deferred into this Plan, if (a) a Change
in Control occurs, or (b) the Participant Retires, dies while an Employee or
Director, or experiences a Termination of Employment, and the Eligible Stock
Option would otherwise expire prior to the end of the six (6) month period
following the date on which the executed Election Form was delivered to the
Committee or its designee.

 

3.4                                 Withholding and Crediting of Annual Deferral
Amounts. For each Plan Year, the Base Annual Salary portion of the Annual
Deferral Amount shall be withheld from each regularly scheduled Base Annual
Salary payroll in equal amounts, as adjusted from time to time for increases and
decreases in Base Annual Salary. The Annual Bonus, Commissions, LTIP Amounts
and/or Director Fees portion of the Annual Deferral Amount shall be withheld at
the time the Annual Bonus, Commissions, LTIP Amounts or Director Fees are or
otherwise would be paid to the Participant, whether or not this occurs during
the Plan Year itself. Annual Deferral Amounts shall be credited to a
Participant’s Deferral Account at the time such amounts would otherwise have
been paid to the Participant.

 

3.5           Annual Company Contribution Amount.

 

(a)                                  For each Plan Year, an Employer may be
required to credit amounts to a Participant’s Company Contribution Account in
accordance with employment or other agreements entered into between the
Participant and the Employer. Such amounts shall be credited on the date or
dates prescribed by such agreements.

 

(b)                                 For each Plan Year, an Employer, in its sole
discretion, may, but is not required to, credit any amount it desires to any
Participant’s Company Contribution Account under this Plan, which amount shall
be for that Participant the Annual Company Contribution Amount for that Plan
Year. The amount so credited to a Participant may be smaller or larger than the
amount credited to any other Participant, and the amount credited to any
Participant for a Plan Year may be zero, even though one or more other
Participants receive an Annual Company Contribution Amount for that Plan Year.
The Annual Company Contribution Amount described in this Section 3.5(b), if any,
shall be credited as of the last day of the Plan Year. If a Participant is not
employed by an Employer as of

 

10

--------------------------------------------------------------------------------


 

the last day of a Plan Year other than by reason of his or her Retirement or
death while employed, the Annual Company Contribution Amount for that Plan Year
shall be zero.

 

3.6                                 Annual Company Restoration Contribution
Amount. A Participant’s Annual Company Restoration Contribution Amount for any
Plan Year shall be a number of shares of Stock equal in value to the difference
between (i) the “contributions” and “forfeitures” that would have been allocated
to the Participant’s “account” under the ESOP Plan for such Plan Year, pursuant
to the terms of the ESOP Plan in effect for such year, based on such
Participant’s “compensation” calculated as if such Participant had not deferred
any amounts under this Plan, and without regard to any qualified plan limits
that would otherwise apply to the ESOP Plan; and (ii) the amount of the
“contributions” and “forfeitures” actually allocated to the Participant’s
“account” under the ESOP Plan during such Plan Year. However, if a Participant
is not employed by an Employer as of the last day of a Plan Year other than by
reason of his or her Retirement or death while employed, the Annual Company
Restoration Contribution Amount for that Plan Year shall be zero. The amount so
credited to a Participant, if any, under this Plan shall be for that Participant
the Annual Company Restoration Contribution Amount for that Plan Year, and shall
be credited to the Participant’s Company Restoration Contribution Account in
shares of Stock on a date or dates to be determined by the Committee, in its
sole discretion. The portion of any Annual Company Restoration Contribution
Amount shall be reflected on the books of the Company as an unfunded, unsecured
promise to deliver to the Participant a specific number of actual shares of
Stock in the future.

 

3.7                                 Annual Stock Option Gain Amount. Subject to
any terms and conditions imposed by the Committee, Participants may elect to
defer, under the Plan, all or some portion of Qualifying Gains attributable to
an Eligible Stock Option exercise, which amount shall be for that Participant
the Annual Stock Option Gain Amount for that Plan Year. The portion of any
Qualifying Gains shall be reflected on the books of the Company as an unfunded,
unsecured promise to deliver to the Participant a specific number of actual
shares of Stock in the future. Such shares of Stock would otherwise have been
delivered to the Participant, pursuant to the Eligible Stock Option exercise,
but for the Participant’s election to defer.

 

3.8                                 Vesting.

 

(a)                                  A Participant shall at all times be 100%
vested in his or her Deferral Account and Stock Option Gain Account.

 

(b)                                 A Participant shall be vested in his or her
Company Contribution Account in accordance with the vesting schedule(s) set
forth in his or her Plan Agreement, employment agreement or any other agreement
entered into between the Participant and his or her Employer. If not addressed
in such agreements, a Participant shall vest in his or her Company Contribution
Account in accordance with the schedule declared by the Committee in its sole
discretion.

 

(c)                                  A Participant shall be vested in his or her
Company Restoration Contribution Account only to the extent that the Participant
would be vested in such amounts under the provisions of the ESOP Plan, as
determined by the Committee in its sole discretion.

 

11

--------------------------------------------------------------------------------


 

3.9                                 Crediting/Debiting of Account Balances. In
accordance with, and subject to, the rules and procedures that are established
from time to time by the Committee, in its sole discretion, amounts shall be
credited or debited to a Participant’s Account Balance in accordance with the
following rules:

 

(a)                                  Measurement Funds. Subject to the
restrictions found in Section 3.9(c) below, the Participant may elect one or
more of the measurement funds selected by the Committee, in its sole discretion,
which are based on certain mutual funds (the “Measurement Funds”), for the
purpose of crediting or debiting additional amounts to his or her Account
Balance. As necessary, the Committee may, in its sole discretion, discontinue,
substitute or add a Measurement Fund. Each such action will take effect as of
the first day of the first calendar quarter that begins at least thirty (30)
days after the day on which the Committee gives Participants advance written
notice of such change.

 

(b)                                 Election of Measurement Funds. Subject to
the restrictions found in Section 3.9(c) below, a Participant, in connection
with his or her initial deferral election in accordance with
Section 3.3(a) above, shall elect, on the Election Form, one or more Measurement
Fund(s) (as described in Section 3.9(a) above) to be used to determine the
amounts to be credited or debited to his or her Account Balance. If a
Participant does not elect any of the Measurement Funds as described in the
previous sentence, the Participant’s Account Balance shall automatically be
allocated into the lowest-risk Measurement Fund, as determined by the Committee,
in its sole discretion. Subject to the restrictions found in
Section 3.9(c) below, the Participant may (but is not required to) elect, by
submitting an Election Form to the Committee that is accepted by the Committee,
to add or delete one or more Measurement Fund(s) to be used to determine the
amounts to be credited or debited to his or her Account Balance, or to change
the portion of his or her Account Balance allocated to each previously or newly
elected Measurement Fund. If an election is made in accordance with the previous
sentence, it shall apply as of the first business day deemed reasonably
practicable by the Committee, in its sole discretion, and shall continue
thereafter for each subsequent day in which the Participant participates in the
Plan, unless changed in accordance with the previous sentence.

 

(c)                                  IHOP Corp. Stock Unit Fund.

 

(i)                                     A Participant’s Company Restoration
Contribution Account and Stock Option Gain Account will be automatically
allocated to the IHOP Corp. Stock Unit Fund Measurement Fund. Participants may
not select any other Measurement Fund to be used to determine the amounts to be
credited or debited to their Company Restoration Contribution Account and Stock
Option Gain Account. Furthermore, no other portion of the Participant’s Account
Balance can be either initially allocated or re-allocated to the IHOP Corp.
Stock Unit Fund.

 

(ii)                                  Any stock dividends, cash dividends or
other non-cash dividends that would have been payable on the Stock credited to a
Participant’s Account Balance shall be credited to the Participant’s Account
Balance in the form of additional shares of Stock and shall automatically and
irrevocably be deemed to be re-invested in the IHOP Corp. Stock Unit Fund until
such amounts are distributed to the Participant.

 

12

--------------------------------------------------------------------------------


 

The number of shares credited to the Participant for a particular stock dividend
shall be equal to (a) the number of shares of Stock credited to the
Participant’s Account Balance as of the payment date for such dividend in
respect of each share of Stock, multiplied by (b) the number of additional
shares of Stock actually paid as a dividend in respect of each share of Stock.
The number of shares credited to the Participant for a particular cash dividend
or other non-cash dividend shall be equal to (a) the number of shares of Stock
credited to the Participant’s Account Balance as of the payment date for such
dividend in respect of each share of Stock, multiplied by (b) the fair market
value of the dividend, divided by (c) the “fair market value” of the Stock on
the payment date for such dividend.

 

(iii)                               The number of shares of Stock credited to
the Participant’s Account Balance may be adjusted by the Committee, in its sole
discretion, to prevent dilution or enlargement of Participants’ rights with
respect to the portion of his or her Account Balance allocated to the IHOP Corp.
Stock Unit Fund, in the event of any reorganization, reclassification, stock
split, or other unusual corporate transaction or event which affects the value
of the Stock, provided that any such adjustment shall be made taking into
account any crediting of shares of Stock to the Participant under Section 3.9.

 

(iv)                              For purposes of this Section 3.9, the fair
market value of the Stock shall be determined by the Committee in its sole
discretion.

 

(d)                              Proportionate Allocation. In making any
election described in Section 3.9(b) above, the Participant shall specify on the
Election Form, in increments of one percent (1%), the percentage of his or her
Account Balance to be allocated to a Measurement Fund (as if the Participant was
making an investment in that Measurement Fund with that portion of his or her
Account Balance).

 

(e)                               Crediting or Debiting Method. The performance
of each elected Measurement Fund (either positive or negative) will be
determined by the Committee, in its reasonable discretion, based on the
performance of the Measurement Funds themselves. A Participant’s Account Balance
shall be credited or debited on a daily basis based on the performance of each
Measurement Fund selected by the Participant, such performance being determined
by the Committee in its sole discretion.

 

(f)                                 No Actual Investment. Notwithstanding any
other provision of this Plan that may be interpreted to the contrary, the
Measurement Funds are to be used for measurement purposes only, and a
Participant’s election of any such Measurement Fund, the allocation to his or
her Account Balance thereto, the calculation of additional amounts and the
crediting or debiting of such amounts to a Participant’s Account Balance
shall not be considered or construed in any manner as an actual investment of
his or her Account Balance in any such Measurement Fund. In the event that the
Company or the Trustee (as that term is defined in the Trust), in its own
discretion, decides to invest funds in any or all of the investments on which
the Measurement Funds are based, no Participant shall have any rights in or to
such investments themselves. Without limiting the foregoing, a Participant’s
Account Balance shall at all times be a bookkeeping entry only and shall not

 

13

--------------------------------------------------------------------------------


 

represent any investment made on his or her behalf by the Company or the Trust;
the Participant shall at all times remain an unsecured creditor of the Company.

 

3.10         FICA and Other Taxes.

 

(a)                                  Annual Deferral Amounts. For each Plan Year
in which an Annual Deferral Amount is being withheld from a Participant, the
Participant’s Employer(s) shall withhold from that portion of the Participant’s
Base Annual Salary, Annual Bonus, Commissions and LTIP Amounts that are not
being deferred, in a manner determined by the Employer(s), the Participant’s
share of FICA and other employment taxes on such Annual Deferral Amount. If
necessary, the Committee may reduce the Annual Deferral Amount in order to
comply with this Section 3.10.

 

(b)                                 Company Restoration Contribution Account and
Company Contribution Account. When a participant becomes vested in a portion of
his or her Company Restoration Contribution Account or Company Contribution
Account, the Participant’s Employer(s) shall withhold from the Participant’s
Base Annual Salary, Annual Bonus, Commissions and/or LTIP Amounts that are not
deferred, in a manner determined by the Employer(s), the Participant’s share of
FICA and other employment taxes. If necessary, the Committee may reduce the
vested portion of the Participant’s Company Restoration Contribution Account or
Company Contribution Account, as applicable, in order to comply with this
Section 3.10.

 

(c)                                  Annual Stock Option Gain Amounts. For each
Plan Year in which an Annual Stock Option Gain Amount is being first withheld
from a Participant, the Participant’s Employer(s) shall withhold from that
portion of the Participant’s Base Annual Salary, Annual Bonus, Commissions, LTIP
Amounts and Qualifying Gains that are not being deferred, in a manner determined
by the Employer(s), the Participant’s share of FICA and other employment taxes
on such Annual Stock Option Gain Amount. If necessary, the Committee may reduce
the Annual Stock Option Gain Amount in order to comply with this Section 3.10.

 

(d)                                 Distributions. The Participant’s
Employer(s), or the trustee of the Trust, shall withhold from any payments made
to a Participant under this Plan all federal, state and local income, employment
and other taxes required to be withheld by the Employer(s), or the trustee of
the Trust, in connection with such payments, in amounts and in a manner to be
determined in the sole discretion of the Employer(s) and the trustee of the
Trust.

 

ARTICLE 4

Deduction Limitation

 

4.1                                 Deduction Limitation on Benefit Payments. If
an Employer determines in good faith prior to a Change in Control that there is
a reasonable likelihood that any compensation paid to a Participant for a
taxable year of the Employer would not be deductible by the Employer solely by
reason of the limitation under Code Section 162(m), then to the extent deemed
necessary by the Employer to ensure that the entire amount of any distribution
to the Participant pursuant to this Plan prior to the Change in Control is
deductible, the Employer may defer all or any portion of a

 

14

--------------------------------------------------------------------------------


 

distribution under this Plan. Any amounts deferred pursuant to this limitation
shall continue to be credited/debited with additional amounts in accordance with
Section 3.9 above, even if such amount is being paid out in installments. The
amounts so deferred and amounts credited thereon shall be distributed to the
Participant or his or her Beneficiary (in the event of the Participant’s death)
at the earliest possible date, as determined by the Employer in good faith, on
which the deductibility of compensation paid or payable to the Participant for
the taxable year of the Employer during which the distribution is made will not
be limited by Section 162(m), or if earlier, the effective date of a Change in
Control. Notwithstanding anything to the contrary in this Plan, the Deduction
Limitation shall not apply to any distributions made after a Change in Control.

 

ARTICLE 5

In-Service Distribution; Unforeseeable Financial Emergencies;

Withdrawal Election

 

5.1                                 In-Service Distribution. In connection with
each election to defer an Annual Deferral Amount, a Participant may irrevocably
elect to receive an In-Service Distribution from the Plan with respect to all or
a portion of (i) the Annual Deferral Amount and (ii) the Annual Company
Contribution Amount. The In-Service Distribution shall be a lump sum payment in
an amount that is equal to the portion of the Annual Deferral Amount and the
vested portion of the Annual Company Contribution Amount that the Participant
elected to have distributed as an In-Service Distribution, plus amounts credited
or debited in the manner provided in Section 3.9 above on that amount,
calculated as of the close of business on or around the date on which the
In-Service Distribution becomes payable, as determined by the Committee in its
sole discretion. Subject to the other terms and conditions of this Plan, each
In-Service Distribution elected shall be paid out during a ninety (90) day
period commencing immediately after the first day of any Plan Year designated by
the Participant. The Plan Year designated by the Participant must be at least
three Plan Years after the end of the Plan Year in which the Annual Deferral
Amount is actually deferred or the vested portion of the Annual Company
Contribution Amount is actually contributed. By way of example, if an In-Service
Distribution is elected for Annual Deferral Amounts that are deferred in the
Plan Year commencing January 1, 2003, the In-Service Distribution would become
payable during a ninety (90) day period commencing January 1, 2007.
Notwithstanding the language set forth above, the Committee shall, in its sole
discretion, adjust the amount distributable as an In-Service Distribution if any
portion of the Annual Company Contribution Amount is unvested on the In-Service
Distribution Date.

 

5.2                                 Other Benefits Take Precedence Over
In-Service Distributions. Should an event occur that triggers a benefit under
Article 6, 7, 8 or 9, any Annual Deferral Amount, plus amounts credited or
debited thereon, that is subject to an In-Service Distribution election under
Section 5.1 shall not be paid in accordance with Section 5.1 but shall be paid
in accordance with the other applicable Article.

 

5.3                                 Withdrawal Payout/Suspensions for
Unforeseeable Financial Emergencies.  If the Participant experiences an
Unforeseeable Financial Emergency, the Participant may petition the Committee
(i) to suspend deferrals of Base Annual Salary, Annual Bonus, Commissions,

 

15

--------------------------------------------------------------------------------


 

Director Fees, LTIP Amounts and Qualifying Gains required to be made by such
Participant, to the extent deemed necessary by the Committee to satisfy the
Unforeseeable Financial Emergency, or (ii) to suspend deferrals of Base Annual
Salary, Annual Bonus, Commissions, Director Fees, LTIP Amounts and Qualifying
Gains required to be made by such Participant, to the extent deemed necessary by
the Committee to satisfy the Unforeseeable Financial Emergency, and receive a
partial or full payout from the Plan. The payout shall not exceed the lesser of
the Participant’s vested Account Balance, excluding the portion of the Account
Balance attributable to the Company Restoration Contribution Account and Stock
Option Gain Account, calculated as if such Participant were receiving a
Termination Benefit, or the amount reasonably needed to satisfy the
Unforeseeable Financial Emergency. A Participant may not receive a payout from
the Plan to the extent that the Unforeseeable Financial Emergency is or may be
relieved (i) through reimbursement or compensation by insurance or otherwise,
(ii) by liquidation of the Participant’s assets, to the extent the liquidation
of such assets would not itself cause severe financial hardship or (iii) by
suspension of deferrals under this Plan.

 

If the Committee, in its sole discretion, approves a Participant’s petition for
suspension, the Participant’s deferrals under this Plan shall be suspended as of
the date of such approval. If the Committee, in its sole discretion, approves a
Participant’s petition for suspension and payout, the Participant’s deferrals
under this Plan shall be suspended as of the date of such approval and the
Participant shall receive a payout from the Plan within ninety (90) days of the
date of such approval.

 

5.4                                 Withdrawal Election. A Participant may
elect, at any time, to withdraw all or a portion of his or her vested Account
Balance, excluding the portion of the Account Balance attributable to the
Company Restoration Contribution Account and Stock Option Gain Account. For
purposes of this Section 5.4, the value of a Participant’s vested Account
Balance shall be calculated as of the close of business on or around the date on
which receipt of the Participant’s election is acknowledged by the Committee, as
determined by the Committee in its sole discretion, less a withdrawal penalty
equal to 10% of the amount withdrawn (the net amount shall be referred to as the
“Withdrawal Amount”). This election can be made at any time, before or after
Retirement or Disability, and whether or not the Participant is in the process
of being paid pursuant to an installment payment schedule. The Participant shall
make this election by giving the Committee advance written notice of the
election in a form determined from time to time by the Committee. The
Participant shall be paid the Withdrawal Amount within ninety (90) days of his
or her election. Once the Withdrawal Amount is paid, the Participant’s
participation in the Plan shall be suspended for the remainder of the Plan Year
in which the withdrawal is elected and for one (1) full Plan Year thereafter
(the “Suspension Period”). During the Suspension Period, the Participant will
continue to be eligible for the benefits provided in Articles 5, 6, 7, 8 or 9 in
accordance with the provisions of those Articles, and any previously elected
deferrals of Qualifying Gains will continue to be withheld. However, the portion
of such Participant’s Annual Deferral Amount which is attributable to Base
Annual Salary, Annual Bonus, Commissions, LTIP Amounts and/or Director Fees
shall not be withheld during the Suspension Period, and the Participant shall
not be allowed to make any deferral elections during the Suspension Period.

 

16

--------------------------------------------------------------------------------


 

ARTICLE 6

Retirement Benefit

 

6.1                                 Retirement Benefit. A Participant who
Retires shall receive, as a Retirement Benefit, his or her vested Account
Balance, calculated as of the close of business on or around the date on which
the Participant Retires, as determined by the Committee in its sole discretion.

 

6.2                                 Payment of Retirement Benefit. A
Participant, in connection with his or her commencement of participation in the
Plan, shall elect on an Election Form to receive the Retirement Benefit in a
lump sum or pursuant to an Annual Installment Method of up to 10 years. The
Participant may change his or her election to an allowable alternative payout
period by submitting a new Election Form to the Committee, provided that any
such Election Form is submitted to and accepted by the Committee in its sole
discretion at least thirteen (13) months prior to the Participant’s Retirement.
The Election Form most recently accepted by the Committee shall govern the
payout of the Retirement Benefit. If a Participant does not make any election
with respect to the payment of the Retirement Benefit, then such benefit shall
be payable in a lump sum. The lump sum payment shall be made, or installment
payments shall commence, no later than ninety (90) days after the date on which
the Participant Retires. Remaining installments, if any, shall be paid no later
than ninety (90) days after each anniversary of the date on which the
Participant Retires.

 

ARTICLE 7

Termination Benefit

 

7.1                                 Termination Benefit. A Participant who
experiences a Termination of Employment shall receive a Termination Benefit,
which shall be equal to the Participant’s vested Account Balance, calculated as
of the close of business on or around the date on which the Participant
experiences a Termination of Employment, as determined by the Committee in its
sole discretion.

 

7.2                                 Payment of Termination Benefit. The
Termination Benefit shall be paid to the Participant in a lump sum payment no
later than ninety (90) days after the date on which the Participant experiences
the Termination of Employment.

 

ARTICLE 8

Disability Waiver and Benefit

8.1          Disability Waiver.

 

(a)                                  Waiver of Deferral.  If a Participant is
determined to be both (i) suffering from a Disability, and (ii) receiving 100
percent of his or her Base Annual Salary or Director Fees during the period of
Disability, then the Participant’s Annual Deferral Amount and Qualifying Gains
shall continue to be withheld during such period of Disability. If a Participant
is determined to be both (i) suffering from a Disability, and (ii) receiving
less than 100 percent of his or her Base Annual Salary or Director Fees during
the period of such Disability, then such Participant shall be excused from
fulfilling that portion of the

 

17

--------------------------------------------------------------------------------


 

Annual Deferral Amount commitment that would otherwise have been withheld from a
Participant’s Base Annual Salary, Annual Bonus, Commissions, LTIP Amounts and/or
Director Fees for the Plan Year during which the Participant first suffers a
Disability. However, any previously elected deferrals of Qualifying Gains shall
continue to be withheld during such Disability. During the period of Disability,
the Participant shall not be allowed to make any additional deferral elections,
but will continue to be eligible for the benefits provided in Articles 5, 6, 7,
8 or 9 in accordance with the provisions of those Articles.

 

(b)                                 Deferral Following Disability. If a
Participant (i) returns to employment, or service as a Director, with an
Employer after a Disability ceases, and (ii) payment of 100 percent of his or
her Base Annual Salary or Director Fees recommences, the Participant may elect
to defer an Annual Deferral Amount and Annual Stock Option Gain Amount for the
Plan Year following his or her return to employment or service and for every
Plan Year thereafter while a Participant in the Plan; provided such deferral
elections are otherwise allowed and an Election Form is delivered to and
accepted by the Committee for each such election in accordance with Section 3.3
above.

 

8.2           Continued Eligibility; Disability Benefit.

 

(a)                                  Continued Eligibility. A Participant
suffering a Disability shall, for benefit purposes under this Plan, continue to
be considered to be employed, or in the service of an Employer as a Director,
and shall be eligible for the benefits provided for in Articles 5, 6, 7 or 9 in
accordance with the provisions of those Articles. Notwithstanding the above, the
Committee shall have the right to, in its sole and absolute discretion and for
purposes of this Plan only, deem the Participant’s employment to have terminated
at any time after such Participant is determined to be suffering a Disability.

 

(b)                                 Deemed Termination of Employment. If, in the
Committee’s discretion, the Disabled Participant’s employment has terminated,
and such Participant is not otherwise eligible to Retire, the Participant shall
be deemed to have experienced a Termination of Employment for purposes of this
Plan and will receive a Disability Benefit. The Disability Benefit shall be
equal to his or her vested Account Balance, calculated as of the close of
business on or around the date on which the Disabled Participant is deemed to
have experienced a Termination of Employment, as determined by the Committee in
its sole discretion. The Participant shall receive his or her Disability Benefit
in a lump sum payment no later than ninety (90) days after the date on which the
Committee deems the Disabled Participant to have experienced a Termination of
Employment.

 

(c)                                  Deemed Retirement. If, in the Committee’s
discretion, the Disabled Participant’s employment has terminated, and such
Participant is otherwise eligible to Retire, the Participant shall be deemed to
have Retired for purposes of this Plan and will receive a Disability Benefit.
The Disability Benefit shall be equal to his or her vested Account Balance,
calculated as of the close of business on or around the date on which the
Participant is deemed to have Retired, as determined by the Committee in its
sole discretion. The Participant shall receive his or her Disability Benefit in
the same form in which such Participant elected to receive his or her Retirement
Benefit.  The lump sum

 

18

--------------------------------------------------------------------------------


 

payment shall be made, or installment payments shall commence, no later than
ninety (90) days after the date on which the Disabled Participant is deemed to
have Retired. Remaining installments, if any, shall be paid no later than ninety
(90) days after each anniversary of the date on which the Disabled Participant
is deemed to have Retired.

 

ARTICLE 9

Survivor Benefit

 

9.1                                 Survivor Benefit. The Participant’s
Beneficiary(ies) shall receive a Survivor Benefit upon the Participant’s death
which will be equal to (i) the Participant’s vested Account Balance, calculated
as of the close of business on or around the date of the Participant’s death, as
selected by the Committee in its sole discretion, if the Participant dies prior
to his or her Retirement, Termination of Employment or Disability, or (ii) the
Participant’s unpaid Retirement Benefit, .calculated as of the close of business
on or around the date of the Participant’s death, as selected by the Committee
in its sole discretion, if the Participant dies before his or her Retirement
Benefit is paid in full.

 

9.2                                 Payment of Survivor Benefit. The Survivor
Benefit shall be paid to the Participant’s Beneficiary(ies) in a lump sum
payment no later than ninety (90) days after the date on which the Committee is
provided with proof that is satisfactory to the Committee of the Participant’s
death.

 

ARTICLE 10

Beneficiary Designation

 

10.1                           Beneficiary. Each Participant shall have the
right, at any time, to designate his or her Beneficiary(ies) (both primary as
well as contingent) to receive any benefits payable under the Plan to a
beneficiary upon the death of a Participant. The Beneficiary designated under
this Plan may be the same as or different from the Beneficiary designation under
any other plan of an Employer in which the Participant participates.

 

10.2                           Beneficiary Designation; Change; Spousal Consent.
A Participant shall designate his or her Beneficiary by completing and signing
the Beneficiary Designation Form, and returning it to the Committee or its
designated agent. A Participant shall have the right to change a Beneficiary by
completing, signing and otherwise complying with the terms of the Beneficiary
Designation Form and the Committee’s rules and procedures, as in effect from
time to time. If the Participant names someone other than his or her spouse as a
Beneficiary and if the Committee requires that a spousal consent be obtained
with respect to such Participant, a spousal consent, in the form designated by
the Committee, must be signed by that Participant’s spouse and returned to the
Committee. Upon the acceptance by the Committee of a new Beneficiary Designation
Form, all Beneficiary designations previously filed shall be canceled. The
Committee shall be entitled to rely on the last Beneficiary Designation
Form filed by the Participant and accepted by the Committee prior to his or her
death.

 

10.3                           Acknowledgment. No designation or change in
designation of a Beneficiary shall be effective until received and acknowledged
in writing by the Committee or its designated agent.

 

19

--------------------------------------------------------------------------------

 

10.4                           No Beneficiary Designation. If a Participant
fails to designate a Beneficiary as provided in Sections 10.1, 10.2 and 10.3
above or, if all designated Beneficiaries predecease the Participant or die
prior to complete distribution of the Participant’s benefits, then the
Participant’s designated Beneficiary shall be deemed to be his or her surviving
spouse. If the Participant has no surviving spouse, the benefits remaining under
the Plan to be paid to a Beneficiary shall be payable to the executor or
personal representative of the Participant’s estate.

 

10.5                           Doubt as to Beneficiary. If the Committee has any
doubt as to the proper Beneficiary to receive payments pursuant to this Plan,
the Committee shall have the right, exercisable in its discretion, to cause the
Participant’s Employer to withhold such payments until this matter is resolved
to the Committee’s satisfaction.

 

10.6                           Discharge of Obligations. The payment of benefits
under the Plan to a Beneficiary shall fully and completely discharge all
Employers and the Committee from all further obligations under this Plan with
respect to the Participant, and that Participant’s Plan Agreement shall
terminate upon such full payment of benefits.

 

ARTICLE 11

Leave of Absence

 

11.1                           Paid Leave of Absence. If a Participant is
authorized by the Participant’s Employer to take a paid leave of absence from
the employment of the Employer, (i) the Participant shall continue to be
considered eligible for the benefits provided in Articles 5, 6, 7, 8 or 9 in
accordance with the provisions of those Articles, and (ii) the Annual Deferral
Amount and any previously elected deferrals of Qualifying Gains shall continue
to be withheld during such paid leave of absence in accordance with Section 3.3.

 

11.2                           Unpaid Leave of Absence. If a Participant is
authorized by the Participant’s Employer to take an unpaid leave of absence from
the employment of the Employer for any reason, such Participant shall continue
to be eligible for the benefits provided in Articles 5, 6, 7, 8 or 9 in
accordance with the provisions of those Articles, and any previously elected
deferrals of Qualifying Gains shall continue to be withheld during such unpaid
leave of absence in accordance with Section 3.3. However, the Participant shall
be excused from fulfilling that portion of the Annual Deferral Amount commitment
that would otherwise have been withheld from such Participant’s Base Annual
Salary, Annual Bonus, Commissions, LTIP Amounts and/or Director Fees during the
remainder of the Plan Year in which the unpaid leave of absence is taken. During
the unpaid leave of absence, the Participant shall not be allowed to make any
additional deferral elections. However, if the Participant returns to
employment, the Participant may elect to defer an Annual Deferral Amount and
Annual Stock Option Gain Amount for the Plan Year following his or her return to
employment and for every Plan Year thereafter while a Participant in the Plan.

 

20

--------------------------------------------------------------------------------


 

ARTICLE 12

Termination, Amendment or Modification

 

12.1                           Termination. Although each Employer anticipates
that it will continue the Plan for an indefinite period of time, there is no
guarantee that any Employer will continue the Plan or will not terminate the
Plan at any time in the future. Accordingly, each Employer reserves the right to
discontinue its sponsorship of the Plan and/or to terminate the Plan at any time
with respect to any or all of its participating Employees and Directors, by
action of its board of directors. Upon the termination of the Plan with respect
to any Employer, the Plan Agreements of the affected Participants who are
employed by that Employer, or in the service of that Employer as Directors,
shall terminate and their vested Account Balances shall be determined (i) as if
they had experienced a Termination of Employment on the date of Plan
termination; or (ii) if Plan termination occurs after the date upon which a
Participant was eligible to Retire, then with respect to that Participant as if
he or she had Retired on the date of Plan termination. Such benefits shall be
paid to the Participants as follows: (i) prior to a Change in Control, if the
Plan is terminated with respect to all of its Participants, an Employer shall
have the right, in its sole discretion, and notwithstanding any elections made
by the Participant, to pay such benefits in a lump sum or pursuant to an Annual
Installment Method of up to 15 years, with amounts credited and debited during
the installment period as provided herein; or (ii) prior to a Change in Control,
if the Plan is terminated with respect to less than all of its Participants, an
Employer shall be required to pay such benefits in a lump sum; or (iii) after a
Change in Control, if the Plan is terminated with respect to some or all of its
Participants, the Employer shall be required to pay such benefits in a lump sum.
The termination of the Plan shall not adversely affect any Participant or
Beneficiary who has become entitled to the payment of any benefits under the
Plan as of the date of termination; provided however, that the Employer shall
have the right to accelerate installment payments without a premium or
prepayment penalty by paying the vested Account Balance in a lump sum or
pursuant to an Annual Installment Method using fewer years (provided that the
present value of all payments that will have been received by a Participant at
any given point of time under the different payment schedule shall equal or
exceed the present value of all payments that would have been received at that
point in time under the original payment schedule).

 

12.2                           Amendment. Any Employer may, at any time, amend
or modify the Plan in whole or in part with respect to that Employer by the
action of its board of directors; provided, however, that: (i) no amendment or
modification shall be effective to decrease or restrict the value of a
Participant’s vested Account Balance in existence at the time the amendment or
modification is made, calculated as if the Participant had experienced a
Termination of Employment as of the effective date of the amendment or
modification or, if the amendment or modification occurs after the date upon
which the Participant was eligible to Retire, the Participant had Retired as of
the effective date of the amendment or modification, and (ii) no amendment or
modification of this Section 12.2 or Section 13.2 of the Plan shall be
effective. The amendment or modification of the Plan shall not affect any
Participant or Beneficiary who has become entitled to the payment of benefits
under the Plan as of the date of the amendment or modification; provided,
however, that the Employer shall have the right to accelerate installment
payments by paying the vested Account Balance in a lump sum or pursuant to an
Annual Installment Method using fewer years (provided

 

21

--------------------------------------------------------------------------------


 

that the present value of all payments that will have been received by a
Participant at any given point of time under the different payment schedule
shall equal or exceed the present value of all payments that would have been
received at that point in time under the original payment schedule).

 

12.3                           Plan Agreement. Despite the provisions of
Sections 12.1 and 12.2 above, if a Participant’s Plan Agreement contains
benefits or limitations that are not in this Plan document, the Employer may
only amend or terminate such provisions with the written consent of the
Participant.

 

12.4                           Effect of Payment. The full payment of the
Participant’s vested Account Balance under Articles 5, 6, 7, 8 or 9 of the Plan
shall completely discharge all obligations to a Participant and his or her
designated Beneficiaries under this Plan and the Participant’s Plan Agreement
shall terminate.

 

ARTICLE 13

Administration

 

13.1                           Committee Duties. Except as otherwise provided in
this Article 13, this Plan shall be administered by a Committee, which shall
consist of the Board, or such committee as the Board shall appoint. Members of
the Committee may be Participants under this Plan. The Committee shall also have
the discretion and authority to (i)make, amend, interpret, and enforce all
appropriate rules and regulations for the administration of this Plan and
(ii) decide or resolve any and all questions including interpretations of this
Plan, as may arise in connection with the Plan. Any individual serving on the
Committee who is a Participant shall not vote or act on any matter relating
solely to himself or herself. When making a determination or calculation, the
Committee shall be entitled to rely on information furnished by a Participant or
the Company.

 

13.2                           Administration Upon Change In Control. For
purposes of this Plan, the Committee shall be the “Administrator” at all times
prior to the occurrence of a Change in Control. Within one-hundred and twenty
(120) days following a Change in Control, an independent third party
“Administrator” may be selected by the individual who, immediately prior to the
Change in Control, was the Company’s Chief Executive Officer or, if not so
identified, the Company’s highest ranking officer (the “Ex-CEO”), and approved
by the Trustee. The Committee, as constituted prior to the Change in Control,
shall continue to be the Administrator until the earlier of (i) the date on
which such independent third party is selected and approved, or (ii) the
expiration of the one-hundred and twenty (120) day period following the Change
in Control. If an independent third party is not selected within one-hundred and
twenty (120) days of such Change in Control, the Committee, as described in
Section 13.1 above, shall be the Administrator. The Administrator shall have the
discretionary power to determine all questions arising in connection with the
administration of the Plan and the interpretation of the Plan and Trust
including, but not limited to benefit entitlement determinations; provided,
however, upon and after the occurrence of a Change in Control, the Administrator
shall have no power to direct the investment of Plan or Trust assets or select
any investment manager or custodial firm for the Plan or Trust. Upon and after
the occurrence of a Change in Control, the Company must: (1) pay all reasonable
administrative expenses and fees of the Administrator;  (2) indemnify the

 

22

--------------------------------------------------------------------------------


 

Administrator against any costs, expenses and liabilities including, without
limitation, attorney’s fees and expenses arising in connection with the
performance of the Administrator hereunder, except with respect to matters
resulting from the gross negligence or willful misconduct of the Administrator
or its employees or agents; and (3) supply full and timely information to the
Administrator on all matters relating to the Plan, the Trust, the Participants
and their Beneficiaries, the Account Balances of the Participants, the date and
circumstances of the Retirement, Disability, death or Termination of Employment
of the Participants, and such other pertinent information as the Administrator
may reasonably require. Upon and after a Change in Control, the Administrator
may be terminated (and a replacement appointed) by the Trustee only with the
approval of the Ex-CEO. Upon and after a Change in Control, the Administrator
may not be terminated by the Company.

 

13.3                           Agents. In the administration of this Plan, the
Committee may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit (including acting through a duly appointed
representative) and may from time to time consult with counsel who may be
counsel to any Employer.

 

13.4                           Binding Effect of Decisions. The decision or
action of the Administrator with respect to any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Plan.

 

13.5                           Indemnity of Committee. All Employers shall
indemnify and hold harmless the members of the Committee, any Employee to whom
the duties of the Committee may be delegated, and the Administrator against any
and all claims, losses, damages, expenses or liabilities arising from any action
or failure to act with respect to this Plan, except in the case of willful
misconduct by the Committee, any of its members, any such Employee or the
Administrator.

 

13.6                           Employer Information. To enable the Committee
and/or Administrator to perform its functions, the Company and each Employer
shall supply full and timely information to the Committee and/or Administrator,
as the case may be, on all matters relating to the compensation of its
Participants, the date and circumstances of the Retirement, Disability, death or
Termination of Employment of its Participants, and such other pertinent
information as the Committee or Administrator may reasonably require.

 

ARTICLE 14

Other Benefits and Agreements

 

14.1                           Coordination with Other Benefits. The benefits
provided for a Participant and Participant’s Beneficiary under the Plan are in
addition to any other benefits available to such Participant under any other
plan or program for employees of the Participant’s Employer. The Plan shall
supplement and shall not supersede, modify or amend any other such plan or
program except as may otherwise be expressly provided.

 

23

--------------------------------------------------------------------------------


 

ARTICLE 15

Claims Procedures

 

15.1                           Presentation of Claim. Any Participant or
Beneficiary of a deceased Participant (such Participant or Beneficiary being
referred to below as a “Claimant”) may deliver to the Committee a written claim
for a determination with respect to the amounts distributable to such Claimant
from the Plan. If such a claim relates to the contents of a notice received by
the Claimant, the claim must be made within sixty (60) days after such notice
was received by the Claimant. All other claims must be made within 180 days of
the date on which the event that caused the claim to arise occurred. The claim
must state with particularity the determination desired by the Claimant.

 

15.2                           Notification of Decision. The Committee shall
consider a Claimant’s claim within a reasonable time, but no later than ninety
(90) days after receiving the claim. If the Committee determines that special
circumstances require an extension of time for processing the claim, written
notice of the extension shall be furnished to the Claimant prior to the
termination of the initial ninety (90) day period. In no event shall such
extension exceed a period of ninety (90) days from the end of the initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Committee expects to render the
benefit determination. The Committee shall notify the Claimant in writing:

 

(a)                                  that the Claimant’s requested determination
has been made, and that the claim has been allowed in full; or

 

(b)                                 that the Committee has reached a conclusion
contrary, in whole or in part, to the Claimant’s requested determination, and
such notice must set forth in a manner calculated to be understood by the
Claimant:

 

(i)                                     the specific reason(s) for the denial of
the claim, or any part of it;

 

(ii)                                  specific reference(s) to pertinent
provisions of the Plan upon which such denial was based;

 

(iii)                               a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why such material or information is necessary;

 

(iv)                              an explanation of the claim review procedure
set forth in Section 15.3 below; and

 

(v)                                 a statement of the Claimant’s right to bring
a civil action under ERISA Section 502(a) following an adverse benefit
determination on review.

 

15.3                           Review of a Denied Claim. On or before sixty (60)
days after receiving a notice from the Committee that a claim has been denied,
in whole or in part, a Claimant (or the Claimant’s duly authorized
representative) may file with the Committee a written request for a review of
the denial of the claim. The Claimant (or the Claimant’s duly authorized
representative):

 

(a)                                  may, upon request and free of charge, have
reasonable access to, and copies of, all documents, records and other
information relevant to the claim for benefits;

 

24

--------------------------------------------------------------------------------


 

(b)                                 may submit written comments or other
documents; and/or

 

(c)                                  may request a hearing, which the Committee,
in its sole discretion, may grant.

 

15.4                           Decision on Review. The Committee shall render
its decision on review promptly, and no later than sixty (60) days after the
Committee receives the Claimant’s written request for a review of the denial of
the claim. If the Committee determines that special circumstances require an
extension of time for processing the claim, written notice of the extension
shall be furnished to the Claimant prior to the termination of the initial sixty
(60) day period. In no event shall such extension exceed a period of sixty (60)
days from the end of the initial period. The extension notice shall indicate the
special circumstances requiring an extension of time and the date by which the
Committee expects to render the benefit determination. In rendering its
decision, the Committee shall take into account all comments, documents, records
and other information submitted by the Claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination. The decision must be written in a manner calculated to be
understood by the Claimant, and it must contain:

 

(a)                                  specific reasons for the decision;

 

(b)                                 specific reference(s) to the pertinent Plan
provisions upon which the decision was based;

 

(c)                                  a statement that the Claimant is entitled
to receive, upon request and free of charge, reasonable access to and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the Claimant’s claim for benefits; and

 

(d)                                 a statement of the Claimant’s right to bring
a civil action under ERISA Section 502(a).

 

15.5                           Legal Action. A Claimant’s compliance with the
foregoing provisions of this Article 15 is a mandatory prerequisite to a
Claimant’s right to commence any legal action with respect to any claim for
benefits under this Plan.

 

ARTICLE 16

Trust

 

16.1                           Establishment of the Trust. In order to provide
assets from which to fulfill the obligations of the Participants and their
beneficiaries under the Plan, the Company may establish a Trust by a trust
agreement with a third party, the trustee, to which each Employer may, in its
discretion, contribute cash or other property, including securities issued by
the Company, to provide for the benefit payments under the Plan.

 

16.2                           Interrelationship of the Plan and the Trust. The
provisions of the Plan and the Plan Agreement shall govern the rights of a
Participant to receive distributions pursuant to the Plan. The provisions of the
Trust shall govern the rights of the Employers, Participants and the creditors
of the Employers to the assets transferred to the Trust.  Each Employer shall at
all times remain liable to carry out its obligations under the Plan.

 

16.3                           Distributions From the Trust. Each Employer’s
obligations under the Plan may be satisfied with Trust assets distributed
pursuant to the terms of the Trust, and any such distribution shall reduce the
Employer’s obligations under this Plan.

 

25

--------------------------------------------------------------------------------


 

ARTICLE 17

Miscellaneous

 

17.1                           Status of Plan. The Plan is intended to be a plan
that is not qualified within the meaning of Code Section 401(a) and that “is
unfunded and is maintained by an employer primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees” within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1).
The Plan shall be administered and interpreted to the extent possible in a
manner consistent with that intent.

 

17.2                           Unsecured General Creditor. Participants and
their Beneficiaries, heirs, successors and assigns shall have no legal or
equitable rights, interests or claims in any property or assets of an Employer.
For purposes of the payment of benefits under this Plan, any and all of an
Employer’s assets shall be, and remain, the general, unpledged unrestricted
assets of the Employer. An Employer’s obligation under the Plan shall be merely
that of an unfunded and unsecured promise to pay money in the future.

 

17.3                           Employer’s Liability. An Employer’s liability for
the payment of benefits shall be defined only by the Plan and the Plan
Agreement, as entered into between the Employer and a Participant. An Employer
shall have no obligation to a Participant under the Plan except as expressly
provided in the Plan and his or her Plan Agreement.

 

17.4                           Nonassignability. Neither a Participant nor any
other person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate, alienate or
convey in advance of actual receipt, the amounts, if any, payable hereunder, or
any part thereof, which are, and all rights to which are expressly declared to
be, unassignable and non-transferable. No part of the amounts payable shall,
prior to actual payment, be subject to seizure, attachment, garnishment or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency or be transferable to a spouse as a result of a
property settlement or otherwise.

 

17.5                           Not a Contract of Employment. The terms and
conditions of this Plan shall not be deemed to constitute a contract of
employment between any Employer and the Participant. Such employment is hereby
acknowledged to be an “at will” employment relationship that can be terminated
at any time for any reason, or no reason, with or without cause, and with or
without notice, unless expressly provided in a written employment agreement.
Nothing in this Plan shall be deemed to give a Participant the right to be
retained in the service of any Employer, either as an Employee or a Director, or
to interfere with the right of any Employer to discipline or discharge the
Participant at any time.

 

17.6                           Furnishing Information. A Participant or his or
her Beneficiary will cooperate with the Committee by furnishing any and all
information requested by the Committee and take such other actions as may be
requested in order to facilitate the administration of the Plan and the payments
of benefits hereunder, including but not limited to taking such physical
examinations as the Committee may deem necessary.

 

26

--------------------------------------------------------------------------------


 

17.7                           Terms. Whenever any words are used herein in the
masculine, they shall be construed as though they were in the feminine in all
cases where they would so apply; and whenever any words are used herein in the
singular or in the plural, they shall be construed as though they were used in
the plural or the singular, as the case may be, in all cases where they would so
apply.

 

17.8                           Captions. The captions of the articles, sections
and paragraphs of this Plan are for convenience only and shall not control or
affect the meaning or construction of any of its provisions.

 

17.9                           Governing Law. Subject to ERISA, the provisions
of this Plan shall be construed and interpreted according to the internal laws
of the State of California without regard to its conflicts of laws principles.

 

17.10                     Notice. Any notice or filing required or permitted to
be given to the Committee under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

 

IHOP Corp.

450 N. Brand Boulevard

Glendale, CA 91203

Attn: General Counsel

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 

17.11                     Successors. The provisions of this Plan shall bind and
inure to the benefit of the Participant’s Employer and its successors and
assigns and the Participant and the Participant’s designated Beneficiaries.

 

17.12                     Spouse’s Interest. The interest in the benefits
hereunder of a spouse of a Participant who has predeceased the Participant shall
automatically pass to the Participant and shall not be transferable by such
spouse in any manner, including but not limited to such spouse’s will, nor shall
such interest pass under the laws of intestate succession.

 

17.13                     Validity. In case any provision of this Plan shall be
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Plan shall be construed and enforced
as if such illegal or invalid provision had never been inserted herein.

 

17.14                     Incompetent. If the Committee determines in its
discretion that a benefit under this Plan is to be paid to a minor, a person
declared incompetent or to a person incapable of handling the disposition of
that person’s property, the Committee may direct payment of such benefit to the
guardian, legal representative or person having the care and custody of such
minor, incompetent or incapable person. The Committee may require proof of
minority, incompetence, incapacity or guardianship, as it may deem appropriate
prior to distribution of the benefit. Any payment of a benefit shall be a
payment for the account of the Participant and the Participant’s Beneficiary, as

 

27

--------------------------------------------------------------------------------


 

the case may be, and shall be a complete discharge of any liability under the
Plan for such payment amount.

 

17.15                     Court Order. The Committee is authorized to make any
payments directed by court order in any action in which the Plan or the
Committee has been named as a party. In addition, if a court determines that a
spouse or former spouse of a Participant has an interest in the Participant’s
benefits under the Plan in connection with a property settlement or otherwise,
the Committee, in its sole discretion, shall have the right, notwithstanding any
election made by a Participant, to immediately distribute the spouse’s or former
spouse’s interest in the Participant’s benefits under the Plan to that spouse or
former spouse.

 

17.16                     Distribution in the Event of Taxation.

 

(a)                                  In General. If, for any reason, all or any
portion of a Participant’s benefits under this Plan becomes taxable to the
Participant prior to receipt, a Participant may petition the Committee before a
Change in Control, or the trustee of the Trust after a Change in Control, for a
distribution of that portion of his or her benefit that has become taxable. Upon
the grant of such a petition, which grant shall not be unreasonably withheld
(and, after a Change in Control, shall be granted), a Participant’s Employer
shall distribute to the Participant immediately available funds in an amount
equal to the taxable portion of his or her benefit (which amount shall not
exceed a Participant’s unpaid vested Account Balance under the Plan). If the
petition is granted, the tax liability distribution shall be made within 90 days
of the date when the Participant’s petition is granted. Such a distribution
shall affect and reduce the benefits to be paid under this Plan.

 

(b)                                 Trust. If the Trust terminates in accordance
with its terms and benefits are distributed from the Trust to a Participant in
accordance therewith, the Participant’s benefits under this Plan shall be
reduced to the extent of such distributions.

 

17.17                     Insurance. The Employers, on their own behalf or on
behalf of the trustee of the Trust, and, in their sole discretion, may apply for
and procure insurance on the life of the Participant, in such amounts and in
such forms as the Trust may choose. The Employers or the trustee of the Trust,
as the case may be, shall be the sole owner and beneficiary of any such
insurance. The Participant shall have no interest whatsoever in any such policy
or policies, and at the request of the Employers shall submit to medical
examinations and supply such information and execute such documents as may be
required by the insurance company or companies to whom the Employers have
applied for insurance.

 

17.18                     Legal Fees To Enforce Rights After Change in Control.
The Company and each Employer is aware that upon the occurrence of a Change in
Control, the Board or the board of directors of a Participant’s Employer (which
might then be composed of new members) or a shareholder of the Company or the
Participant’s Employer, or of any successor corporation might then cause or
attempt to cause the Company, the Participant’s Employer or such successor to
refuse to comply with its obligations under the Plan and might cause or attempt
to cause the Company or the Participant’s Employer to institute, or may
institute, litigation seeking to deny Participants the benefits intended under
the Plan. In these circumstances, the purpose of the Plan could be frustrated.  
Accordingly, if, following a Change in Control, it should appear to any
Participant

 

28

--------------------------------------------------------------------------------


 

that the Company, the Participant’s Employer or any successor corporation has
failed to comply with any of its obligations under the Plan or any agreement
thereunder or, if the Company, such Employer or any other person takes any
action to declare the Plan void or unenforceable or institutes any litigation or
other legal action designed to deny, diminish or to recover from any Participant
the benefits intended to be provided, then the Company and the Participant’s
Employer irrevocably authorize such Participant to retain counsel of his or her
choice at the expense of the Company and the Participant’s Employer (who shall
be jointly and severally liable) to represent such Participant in connection
with the initiation or defense of any litigation or other legal action, whether
by or against the Company, the Participant’s Employer or any director, officer,
shareholder or other person affiliated with the Company, the Participant’s
Employer or any successor thereto in any jurisdiction.

 

IN WITNESS WHEREOF, the Company has signed this Plan document as of December 27,
2002.

 

 

“Company”

 

IHOP Corp., a Delaware corporation

 

 

 

 

 

 

By:

/s/ Mark D. Weisberger

 

 

 

Mark D. Weisberger

 

 

 

Vice President, Legal, Secretary &

 

 

 

General Counsel

 

29

--------------------------------------------------------------------------------
